Exhibit 10.2
 
 
EQUITY AWARD AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made by and between Hampshire Group,
Limited (the “Company”), and Heath L. Golden (the “Grantee”), as of August 25,
2011 (the “Grant Date”).
 
RECITALS
 
WHEREAS, the Company desires to grant to the Grantee the equity award described
herein (the “Award”); and
 
WHEREAS, the Award shall consist of a grant of restricted shares of the
Company’s common stock, par value $0.10 per share (the “Stock”) in accordance
with the terms and subject to the conditions set forth in this Agreement; and
 
WHEREAS, the Grantee has accepted the grant of the Award and hereby agrees to
the terms and conditions hereinafter stated.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:
 
ARTICLE I
 
GRANT OF RESTRICTED STOCK
 
Section 1.1 - Grant of Restricted Stock.
 
The Company hereby grants the grantee 150,000 restricted shares of Stock
(the “Restricted Stock”) as of the Grant Date.
 
Section 1.2 - Vesting.
 
Generally, provided that the Grantee has not undergone a termination of
employment with the Company (a “Termination”) prior to the applicable vesting
date:
 
(a)           one-third (1/3) of the shares of Restricted Stock shall vest on
the Grant Date;
 
(b)           one-third (1/3) of the shares of Restricted Stock shall vest on
the first (1st) anniversary of the Grant Date; and
 
(c)           one-third (1/3) of the shares of Restricted Stock shall vest on
the second (2nd) anniversary of the Grant Date.
 
Notwithstanding the foregoing, in the event of a Change in Control (as defined
in the Company’s 2009 Stock Incentive Plan (the “2009 Plan”)), one hundred
percent (100%) of the Grantee’s unvested shares of Restricted Stock shall become
fully vested as of the date of the Change in Control.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3 - Treatment of Restricted Stock Upon Termination.
 
Upon the Grantee’s Termination for any reason, (i) vesting of the shares of
Restricted Stock shall cease as of the date of Termination and (ii) any unvested
shares of Restricted Stock awarded herein shall immediately be forfeited to the
Company.  Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such then-unvested shares of Restricted Stock.
 
ARTICLE II
 
ADJUSTMENTS FOR RECAPITALIZATION, MERGER, ETC.
 
Section 2.1 - Capitalization Adjustments.
 
The number of shares of Stock covered by this Award shall be equitably and
proportionally adjusted or substituted, as determined by the Compensation
Committee (the “Compensation Committee”) of the Company’s Board of Directors
(the “Board”), as to the number, price, or kind of a share of Stock or other
consideration subject to the Award (i) in the event of changes in the
outstanding Stock or in the capital structure of the Company by reason of stock
dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Grant Date (including any
Corporate Event, as defined below); (ii) in connection with any extraordinary
dividend declared and paid in respect of shares of Stock, whether payable in the
form of cash, stock, or any other form of consideration; or (iii) in the event
of any change in applicable laws that results in or could result in, in either
case, as determined by the Compensation Committee in its sole discretion, any
substantial dilution or enlargement of the rights granted to, or available for,
the Grantee.
 
Section 2.2 - Corporate Events.
 
Notwithstanding the foregoing, in connection with (i) a merger or consolidation
involving the Company in which the Company is not the surviving corporation;
(ii) a merger or consolidation involving the Company in which the Company is the
surviving corporation but the holders of shares of Stock receive securities of
another corporation and/or other property, including cash; (iii) a Change in
Control; or (iv) the reorganization or liquidation of the Company (each, a
“Corporate Event”), the Compensation Committee may, in its discretion, provide
for any one or more of the following:
 
(a)           that the Award be assumed or substituted in connection with such
Corporate Event, in which case, the Award shall be subject to the adjustment set
forth in Section 2.1 above;
 
(b)           that the vesting of the Award shall be accelerated, subject to the
consummation of such Corporate Event;
 
(c)           that any vested and/or unvested portion of the Award be cancelled
as of the consummation of such Corporate Event, and that the Grantee will
receive a payment for any vested portion of such Award (including any portion of
the Award that would vest upon the Corporate Event but for such cancellation) so
cancelled based on the amount of the per-share consideration being paid for the
Stock in connection with such Corporate Event; and
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           that the Award be replaced with a cash incentive program that
preserves the value of the portion of the Award so replaced (determined as of
the consummation of the Corporate Event), with subsequent payment of cash
incentives subject to the same vesting conditions as applicable to the portion
of the Award so replaced, and payment to be made within thirty (30) days of the
applicable vesting date.
 
Payments made pursuant to clause (c) above shall be made in cash or, in the sole
discretion of the Compensation Committee, in the form of such other
consideration necessary for the Grantee to receive property, cash, or securities
(or any combination thereof) as the Grantee would have been entitled to receive
upon the occurrence of the transaction if the Grantee had been, immediately
prior to such transaction, the holder of the number of shares of Stock covered
by the Award at such time.  In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under Section 2.2, the
Compensation Committee may require the Grantee to (i) represent and warrant as
to the unencumbered title to his Award; (ii) bear his pro rata share of any
post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Stock; and (iii) deliver customary
transfer documentation as reasonably determined by the Compensation Committee.
 
Section 2.3 - Fractional Shares.
 
Any adjustment provided under this Article II may provide for the elimination of
any fractional share that might otherwise become subject to the Award.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Grantee hereby represents and warrants to the Company that:
 
(a)           The Grantee understands that the Stock has not been registered
under the Securities Act of 1933, as amended from time to time, and the rules
and regulations promulgated thereunder (the “Securities Act”), nor qualified
under any state securities laws, and that it is being offered and sold pursuant
to an exemption from such registration and qualification based in part upon the
Grantee’s representations contained herein; the Stock is being issued to Grantee
hereunder in reliance upon the exemption from such registration provided by
Section 4(2) of the Securities Act for transactions by an issuer not involving
any public offering, and in connection therewith, the Grantee acknowledges the
Grantee’s status as an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act;
 
(b)           The Grantee is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act and has such knowledge and experience in
financial and business matters that the Grantee is capable of evaluating the
merits and risks of the investment contemplated by this Agreement; and the
Grantee is able to bear the economic risk of this investment in the Company
(including a complete loss of this investment);
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Except as specifically provided herein, the Grantee has no
contract, undertaking, understanding, agreement or arrangement, formal or
informal, with any person to sell, transfer or pledge all or any portion of his
Stock, and has no current plans to enter into any such contract, undertaking,
understanding, agreement or arrangement;
 
(d)           The Grantee has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article or any other form
of advertising or general solicitation as to the Company’s sale to such Grantee
of his Stock;
 
(e)           The Grantee is familiar with the business and operations of the
Company and has been afforded full and complete access to the books, financial
statements, records, contracts, documents and other information concerning the
Company and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants and other representatives
concerning the Company's proposed business, operations, financial condition,
assets, liabilities and other relevant matters as he has deemed necessary or
desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;
 
(f)           The Grantee has been informed that the shares of Stock are
restricted securities under the Securities Act and may not be resold or
transferred unless the shares of Stock are first registered under the Federal
securities laws or unless an exemption from such registration is available; and
 
(g)           The Grantee is prepared to hold the shares of Stock for an
indefinite period and that the Grantee is aware that Rule 144 as promulgated
under the Securities Act, which exempts certain resales of restricted
securities, is not presently available to exempt the resale of the shares of
Stock from the registration requirements of the Securities Act.
 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1 - Rights and Privileges as a Stockholder.
 
The Grantee shall generally have the rights and privileges of a stockholder as
to Restricted Stock, including the right to vote such Restricted Stock.  Cash
dividends and stock dividends, if any, with respect to the Restricted Stock
shall be paid by the Company to the Grantee at the time of payment to other
stockholders of the Company; provided, however, in the case of stock dividends
only, the stock received in connection with such shall be subject to the same
vesting and forfeiture conditions as the shares of Restricted Stock to which
such dividends relate.
 
Section 4.2 - Restrictions on Transfer.
 
Until such time that the Restricted Stock has vested pursuant to the terms of
this Agreement, which vesting the Compensation Committee may in its sole
discretion accelerate at any time, the Grantee shall not be permitted to sell,
transfer, pledge, or otherwise encumber the Restricted Stock.  Notwithstanding
anything contained herein to the contrary, the Compensation Committee shall have
the authority to remove any or all of the restrictions on the Restricted Stock
whenever it may determine that, by reason of changes in applicable laws or other
changes in circumstances arising after the date of the Award, such action is
appropriate.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.3 - Withholding.
 
Upon the vesting of the Award, the Grantee will be required to satisfy, through
deduction or withholding from any payment of any kind otherwise due to the
Grantee, or through such other arrangements as are satisfactory to the
Compensation Committee, the minimum amount of all Federal, state, and local
income and other taxes of any kind required or permitted to be withheld in
connection with such vesting.  The Compensation Committee, in its discretion,
may permit shares of Stock to be used to satisfy tax withholding requirements,
and such shares shall be valued at their fair market value as of the vesting
date of the Award (as determined by the Compensation Committee); provided,
however, that the aggregate fair market value of the number of shares of Stock
that may be used to satisfy tax withholding requirements may not exceed the
minimum statutorily required withholding amount with respect to such Award.
 
Section 4.4 - Certificates.
 
Any certificates representing the Stock delivered to the Grantee shall be
subject to such stop transfer orders and other restrictions as the Compensation
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission (the “Commission”), any
stock exchange upon which such shares are listed, and any applicable federal or
state laws, and the Compensation Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions
as the Compensation Committee deems appropriate.
 
Section 4.5 - Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby).  The Company shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and the Grantee’s
legal representative in respect of any questions arising under this Agreement.
 
Section 4.6 - Notices.
 
Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 114 West 41st St., New York, New York 10036, and to
the Grantee at the Grantee’s home address as of the date of this Agreement or at
such other address as either party may hereafter designate in writing to the
other by like notice.
 
Section 4.7 - Delivery of Documents.
 
The Grantee agrees that the Company may deliver by email all documents relating
to the Award and all other documents that the Company is required to deliver to
its security Grantees (including, without limitation, disclosures that may be
required by the Commission).  The Grantee also agrees that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a website, it shall notify the Grantee by email or such other
reasonable manner as then determined by the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.8 - Effect of Agreement.
 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.  This
Agreement shall only become effective and binding on the Company in the event
Grantee shall have executed and delivered this Agreement to the Company.
 
Section 4.9 - Compliance With Laws.
 
The obligation of the Company to deliver Stock upon vesting of any portion of
the Award shall be subject to all applicable laws, rules, and regulations, and
to such approvals by governmental agencies as may be required.  Notwithstanding
any terms or conditions of the Award to the contrary, the Company shall be under
no obligation to offer to sell or to sell, and shall be prohibited from offering
to sell or selling any shares of Stock pursuant to the Award unless such shares
have been properly registered for sale with the Commission pursuant to the
Securities Act or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with.  The Company shall
be under no obligation to register for sale or resale under the Securities Act
any of the shares of Stock to be offered or sold pursuant to this Agreement.  If
the shares of Stock offered for sale or sold pursuant to this Agreement are
offered or sold pursuant to an exemption from registration under the Securities
Act, the Company may restrict the transfer of such shares and may legend the
Stock certificates representing such shares in such manner as it deems advisable
to ensure the availability of any such exemption.
 
Section 4.10 - Clawback or Recoupment Policy.
 
Notwithstanding anything contained herein to the contrary, the Award shall be
and remain subject to any incentive compensation clawback or recoupment policy
currently in effect or as may be adopted by the Board, and in each case, as may
be amended from time to time.  Any such policy adoption or amendment shall in no
event require the prior consent of the Grantee.
 
Section 4.11 - No Liability of Committee Members.
 
No member of the Compensation Committee shall be personally liable by reason of
any contract or other instrument executed by such member or on his behalf in his
capacity as a member of the Compensation Committee or for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Compensation Committee and each other employee, officer, or
director of the Company to whom any duty or power relating to the grant of the
Award may be allocated or delegated, against all costs and expenses (including
counsel fees) and liabilities (including sums paid in settlement of a claim)
arising out of any act or omission to act in connection with the Award unless
arising out of such person’s own fraud or willful misconduct; provided, however,
that approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s certificate or articles
of incorporation or by-laws, each as may be amended from time to time, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.12 - Payments Following Accidents or Illness.
 
If the Compensation Committee shall find that the Grantee is unable to care for
his affairs because of illness or accident or has died, then any payment due to
the Grantee or his estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Compensation Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Compensation
Committee to be a proper recipient on behalf of the Grantee.  Any such payment
shall be a complete discharge of the liability of the Compensation Committee and
the Company therefor.
 
Section 4.13 - Reliance on Reports.
 
Each member of the Compensation Committee and each member of the Board shall be
fully justified in relying, acting or failing to act, and shall not be liable
for having so relied, acted, or failed to act in good faith, upon any report
made by the independent public accountant of the Company and any subsidiaries or
affiliates and upon any other information furnished in connection with this
Agreement by any person or persons other than such member.
 
Section 4.14 - Amendment.
 
The Board or the Compensation Committee, at any time, and from time to time, may
amend the terms of the Award; provided, however, that the Grantee’s rights to
the Award shall not be impaired by any such amendment unless the Grantee
consents in writing.
 
Section 4.15 - No Right to Continued Employment.
 
The Grantee shall not have any claim or right to be selected for a grant of any
other Award.  Nothing in this Agreement shall be deemed to confer on the Grantee
any right to continued employment with the Company or any of its subsidiaries or
affiliates.
 
Section 4.16 - Entire Agreement.
 
Except as otherwise specified herein, this Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings, agreements, correspondence,
and term sheets of or between the Company and the Grantee with respect to the
subject matter hereof.
 
*           *           *
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer, and the Grantee has hereunto set the
Grantee’s hand on the date indicated below.
 
HAMPSHIRE GROUP, LIMITED
 
By:       /s/ Maura M. Langley
Name:  Maura M. Langley
Title:    Chief Financial Officer
 
/s/ Heath L. Golden                                   
Heath L. Golden
 
Date: August 25, 2011